                       IN THE UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


HENRY LEE JONES                                      )
                                                     )
       v.                                            )   NO: 3:19-00795
                                                     )
TONY MAYS, et al.                                    )


TO:    Honorable Aleta A. Trauger, District Judge



                 REPORT           AND         RECOMMENDATION

       This pro se and in forma pauperis prisoner civil rights action has been referred to the

Magistrate Judge for pretrial proceedings under 28 U.S.C. '' 636(b)(1)(A) and (B), Rule 72 of

the Federal Rules of Civil Procedure, and the Local Rules of Court.        See Order entered

August 31, 2020 (Docket Entry No. 28).

       Pending before the Court is Plaintiff=s motion (Docket Entry No. 37) for a preliminary

injunction and temporary restraining order.   For the reasons set out below, the undersigned

respectfully recommends that the motion be denied.



                                     I. BACKGROUND

       Henry Lee Jones (APlaintiff=) is an inmate of the Tennessee Department of Correction

(ATDOC@) currently confined on death row at the Riverbend Maximum Security Institution

(ARMSI@) in Nashville, Tennessee. He filed this lawsuit pro se and in forma pauperis on

September 10, 2019, seeking relief under 42 U.S.C. ' 1983 for violations of his constitutional

rights alleged to have been committed at the RMSI over a period of several years. Upon initial




    Case 3:19-cv-00795 Document 59 Filed 04/19/21 Page 1 of 5 PageID #: 408
review of Plaintiff=s pleadings and other related filings pursuant to 28 U.S.C. '' 1915(e)(2) and

1915A, the Court dismissed several of Plaintiff=s claims but found that he asserted (1) a colorable

Eighth Amendment failure to protect claim against RMSI employees D.A. Castillo (ACastillo@)

and Terry Foster (AFoster@) based on allegations that they permitted or encouraged RMSI inmates

to tamper with Plaintiff=s meals and place harmful substances in his meals and (2) a colorable

First Amendment retaliation claim against Castillo, Foster, and RMSI employees Warren Tate

(ATate@) and Michael Keys (AKeys@) based on allegations that they retaliated against Plaintiff

because of his filing of prison grievances by placing him in segregation and allowing the

tampering of his meals to occur.   See Memorandum (Docket Entry No. 27) at 6-28.

       Defendants have filed a joint answer (Docket Entry No. 56), and a scheduling order

(Docket Entry No. 57) has been entered, setting out deadlines for pretrial proceedings in the case.

Other than the motion at issue, there are no other pending motions in the case.

       Plaintiff=s motion was filed on October 23, 2020, shortly after the Court’s initial review

of his case was completed and prior to any of the defendants being served with process. In his

motion, Plaintiff complains about events at the RMSI and about the actions of RMSI inmates and

prison staff, including Defendants Castillo and Foster.    Plaintiff asserts that his legal mail has

been tampered with by prison officials, that prison staff and inmates have entered his cell and

damaged his personal property, that his meals continue to be tampered with by other inmates,

and that he has been continually denied due process regarding his placement in segregation.

See Docket Entry No. 37.     He requests an order directing prison officials to cease the activity

about which he complains and/or to undertake specific actions regarding his confinement,

including requiring certification of legal mail delivery, protecting his personal property,



                                                2


    Case 3:19-cv-00795 Document 59 Filed 04/19/21 Page 2 of 5 PageID #: 409
providing him with safe meals, and releasing him from segregation.           He also requests that the

Court direct that a Afederal investigation@ be conducted into wrongdoing at the RMSI



                                           II. ANALYSIS

        Plaintiff=s motion for pre-judgment injunctive relief should be denied. Federal Rule of

Civil Procedure 65 governs injunctions and temporary restraining orders.           Although Plaintiff=s

motion includes a request for a temporary restraining order, he clearly does not satisfy the

requirements of Rule 65(b) or Local Rule 65.01 for the issuance of a temporary restraining order

without notice to the adverse party.

        Pre-trial injunctive relief is considered a preventive, prohibitory, or protective measure

taken pending resolution on the merits, see Clemons v. Board of Educ., 228 F.2d 853, 856 (6th

Cir. 1956), and is extraordinary relief.          Detroit Newspaper Publishers Ass=n v. Detroit

Typographical Union No. 18, Int=l Typographical Union, 471 F.2d 872, 876 (6th Cir. 1972).

Plaintiff, as the moving party, has the burden of proving that the circumstances Aclearly demand@

such injunctive relief. Overstreet v. LexingtonBFayette Urban Cnty. Gov't, 305 F.3d 566, 573

(6th Cir. 2002).   A plaintiff seeking a preliminary injunction must establish that he is likely to

succeed on the merits, that he is likely to suffer irreparable harm in the absence of preliminary

relief, that the balance of equities tips in his favor, and that an injunction is in the public interest.

Winter v. Nat'l Resources Def. Council, Inc., 555 U.S. 7, 20 (2008).

        Plaintiff=s motion for preliminary injunctive relief should be denied because Plaintiff has

not met his burden for the type of relief that he seeks.    Initially, the motion is unsupported by an

affidavit or any other type of evidence.     Additionally, much of the relief requested by Plaintiff

is directed at individuals who are not parties to this action.   Injunctive relief generally cannot be

                                                   3


    Case 3:19-cv-00795 Document 59 Filed 04/19/21 Page 3 of 5 PageID #: 410
directed at individuals who are not defendants in a case. See In re N.A.A.C.P., 849 F.2d 1473

(Table), 1988 WL 61504 at *3 (6th Cir. June 13, 1988) (noting that a court=s decree is generally

only binding on parties).

       Plaintiff's initial burden in demonstrating entitlement to preliminary injunctive relief is a

showing of a strong or substantial likelihood of success on the merits of his action. NAACP v.

City of Mansfield, 866 F.2d 162, 167 (6th Cir. 1989). Plaintiff has not met this burden. At this

early point in the litigation, his likelihood of success on his claims is no greater than that of

Defendants.    Further, many of the events and issues raised in his motion concern claims which

were dismissed by the Court upon initial review and are no longer a part of this case. Given

that many of the events about which he complains in his motion are unrelated to his surviving

claims, he has not shown that he will suffer irreparable harm if the injunctive relief requested is

not granted.   The balancing of harms required by the third factor also does not weigh in favor of

the requested relief, and Plaintiff has not persuasively demonstrated that a public interest would

be advanced by the requested relief as is required for the fourth factor. National Hockey

League Players Ass=n v. Plymouth Whalers Hockey Club, 372 F.3d 712, 720 n.4 (6th Cir. 2003).

Further still, absent extraordinary and urgently compelling reasons, the Court will not intervene

in matters such as the day-to-day operations in a correctional facility. See Kendrick v. Bland,

740 F.2d 432, 438, n. 3 (6th Cir. 1984).   Such reasons have not been shown by Plaintiff.



                                RECOMMENDATION

       For the reasons stated, the it is respectfully RECOMMENDED that Plaintiff=s motion

(Docket Entry No. 37) for a preliminary injunction and temporary restraining order be DENIED.



                                                4


    Case 3:19-cv-00795 Document 59 Filed 04/19/21 Page 4 of 5 PageID #: 411
       ANY OBJECTIONS to this Report and Recommendation must be filed within fourteen

(14) days of service of this Report and Recommendation and must state with particularity the

specific portions of this Report and Recommendation to which objection is made. See Rule

72(b)(2) of the Federal Rules of Civil Procedure and Local Rule 72.02(a). Failure to file

written objections within the specified time can be deemed a waiver of the right to appeal the

District Court's Order regarding the Report and Recommendation. See Thomas v. Arn, 474 U.S.

140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981). Any response to the

objections must be filed within fourteen (14) days after service of objections. See Federal Rule

72(b)(2) and Local Rule 72.02(b).



                                                   Respectfully submitted,




                                                   BARBARA D. HOLMES
                                                   United States Magistrate Judge




                                               5


    Case 3:19-cv-00795 Document 59 Filed 04/19/21 Page 5 of 5 PageID #: 412
